Citation Nr: 1514973	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  03-03 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to an initial rating greater than 30 percent for degenerative disc and joint disease of the cervical spine from May 11, 2001 to June 3, 2008, inclusive.

2. Entitlement to an initial rating greater than 10 percent for degenerative disc and joint disease of the cervical spine from June 4, 2008 to November 12, 2012, inclusive. 

3. Entitlement to an initial rating greater than 30 percent for degenerative disc and joint disease of the cervical spine from November 13, 2012. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which effectuated an August 2008 decision of the Board granting service connection for the cervical spine disability and assigned an initial rating of 10 percent effective May 11, 2001, the date of the Veteran's original service connection claim.  

Rating decisions dated in March 2010 and June 2013 increased the rating of the Veteran's cervical spine disability to 30 percent from June 4, 2008 to November 12, 2012, inclusive, and from November 13, 2012 forward, but retained the 10-percent rating from May 11, 2001 to June 3, 2008.  The Director of the Compensation Service issued an opinion in August 2013 denying extraschedular entitlement to TDIU and to an extraschedular rating for the cervical spine disability.  Separate 20-percent ratings for associated radiculopathy of the left and right upper extremities were granted effective February 24, 2010 by rating decision dated in June 2014.  TDIU was also denied in that rating decision.   



The Board remanded these issues in November 2011 for further development.  They now return for appellate review. 

The Veteran testified at a hearing before the undersigned in May 2005, and at a hearing before a Decision Review Officer (DRO) in February 2003.  Transcripts of both hearings are of record. 

A claim of entitlement to service connection for radiculopathy of the bilateral lower extremities as secondary to the cervical spine disability was raised in an August 2013 statement submitted by the Veteran's attorney, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The Veteran's cervical spine disability has been manifested by arthritis and disc disease, severe limitation of motion, with flexion limited to 15 degrees, pain and spasms. 

2. Radiculopathy of the bilateral upper extremities due to neurological impairment associated with the cervical spine disability is established since November 19, 2007, manifested by tingling and numbness of the bilateral arms and hands, with no loss of motor functioning, strength, sensation, or reflexes.

3. The Veteran's cervical spine disability has been productive of unemployability since September 16, 2007, the date of a motor vehicle accident following which the Veteran was unable to maintain employment due to neck pain. 




CONCLUSIONS OF LAW

1. The criteria for an initial rating greater than 30 percent for degenerative disc and joint disease of the cervical spine prior to June 4, 2008 are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 4.71a, Diagnostic Codes 5290, 5293 (2002).   

2. The criteria for an initial rating of 30 percent, but no higher, for degenerative disc and joint disease of the cervical spine from June 4, 2008 to November 12, 2012, inclusive, are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 4.71a, Diagnostic Codes 5290, 5293 (2002).   

3. The criteria for an initial rating greater than 30 percent for degenerative disc and joint disease of the cervical spine from November 13, 2012 are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 4.71a, Diagnostic Codes 5290, 5293 (2002).   

4. The criteria for entitlement to a rating of 20 percent, but no higher, for radiculopathy involving the right upper extremity are satisfied as of November 19, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.124a, Diagnostic Code 8510 (2014).

5. The criteria for entitlement to a rating of 20 percent, but no higher, for radiculopathy involving the left upper extremity are satisfied as of November 19, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.124a Diagnostic Code 8510 (2014).


6. The criteria for entitlement to TDIU are satisfied as of September 16, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, and 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Letters dated in June 2002 and December 2011 together notified the Veteran of VA's general criteria for rating service-connected disabilities, provided examples of the types of evidence that might support entitlement to a higher rating, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of the claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The December 2011 letter also notified the Veteran of what is required to establish entitlement to TDIU.  The letters were followed by adequate time for the Veteran to submit information, argument and evidence before initial adjudication of these claims and before readjudication in supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Moreover, because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records from the Anchorage Alaska and Puget Sound Health Care Systems dating from 1999 through 2013, Social Security Administration (SSA) records, state government records pertaining to workers' compensation claims, and private treatment records sufficiently identified by him from various sources have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  A February 2003 letter requested the Veteran to provide more information and authorization to obtain records from Birch Chiropractic and Dr. Boyd, but the Veteran did not respond.  He has not identified any other records or evidence he wished to submit or have VA obtain.  Moreover, the treatment records and examination reports in the file provide ample documentation of the nature and severity of the Veteran's cervical spine disability and associated functional impairment since 2001 and before, and thus there is no reasonable possibility at this stage that any outstanding records could alter the disability picture already illustrated with considerable detail, clarity and consistency by the voluminous records currently before the Board.  Accordingly, further efforts to obtain any potentially outstanding records are not warranted. 

VA examinations were performed in October 2002, February 2010, and November 2012 that include consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  An addendum opinion was also provided in April 2013.  There is no indication that there has been a material change in the severity of the Veteran's cervical spine disability and associated radiculopathy of the upper extremities since the November 2012 VA examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination or opinion is not warranted. 

The Veteran's representative has argued that the November 2012 VA examination is not adequate as it did not properly consider the DeLuca criteria in that the examiner did not specify additional functional impairment, including during flare-ups, in terms of degrees of limitation of motion, and whether it was mild, moderate, or severe in nature.  However, as will be explained below, because the maximum disability rating has been assigned based on limitation of motion, further consideration of the DeLuca criteria is not warranted and thus any deficiency in the VA examination in this respect was harmless.  

Any errors related to the issue of entitlement to TDIU are also harmless, as TDIU has been granted from the date of the earliest credible evidence of unemployability.  By the same token, there is no need to furnish the Veteran or his representative with a copy of the August 2013 decision by the Director of the Compensation Service regarding extraschedular entitlement to TDIU, since TDIU has been granted on a schedular basis.  Thus, providing a copy of this opinion would be of no aid to the Veteran, and would only result in further delay, with no benefit from such delay flowing to him.  Indeed, it would only delay a grant of the benefits sought.  The August 2013 opinion also addressed entitlement to extraschedular consideration of the rating assigned the cervical spine disability.  However, as explained below, the Board finds that referral for extraschedular consideration is not warranted, since the cervical spine disability does not present an exceptional or unusual disability picture when compared with the rating criteria.  Indeed, the RO's referral was only for extraschedular consideration of TDIU.  Thus, the Director's unfavorable opinion on this issue, which was provided of the Director's own accord, is irrelevant, and no prejudice exists. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Procedural Due Process

The Board remanded this claim in November 2011 for further development.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).  Stegall v. West, 11 Vet. App. 268, 271 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  The Board finds that its remand directives to send the Veteran a full-compliant VCAA notice letter, to obtain SSA records and sufficiently identified private treatment records, and to provide a new VA examination, have been satisfied.  See id.  Although the November 2012 VA examination report did not fully respond to the Board's directives to address the DeLuca criteria, such error was harmless, as explained above.  See id. (holding that the rule of prejudicial error applies in determining whether the Board's remand directives have been satisfied). 

The Veteran testified at a hearing before the Board in May 2005.  Under 38 C.F.R. § 3.103(c)(2) (2014), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned and his representative.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Moreover, the Board undertook additional development after the hearing was conducted, including obtaining additional treatment records and arranging for a VA examination to address the outstanding issue of the severity of his cervical spine disorder and any associated neurologic impairment.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Finally, the Board notes that at the time of the hearing, the issue on appeal was entitlement service connection rather than entitlement to an increased rating, and service connection has since been granted.  Similarly, any error related to the February 2003 DRO hearing was moot given the subsequent development of the claim and the fact that service connection has since been granted.  Accordingly, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


III. Increased Rating 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See 38 U.S.C.A. § 5110 (West 2014); 38 U.S.C.A. § 3.400 (2014).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2014); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2014).  

The provisions of § 4.40 and § 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40). 

The date of the Veteran's service connection claim for a cervical spine disability is May 11, 2001.  During the pendency of this claim, the criteria for rating disabilities of the spine in the VA Schedule for Rating Disabilities were revised effective September 23, 2002, and again effective September 26, 2003.  The September 26, 2003 amendment, which assigned a new diagnostic code number to intervertebral disc syndrome (5243) and re-worded some of the language, was non-substantive in nature.  See Schedule for Rating Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 4, 2002) (indicating that the then-proposed amendment "would make editorial changes", but would not "represent any substantive change to the recently adopted evaluation criteria for intervertebral disc syndrome").  Accordingly, there are essentially two sets of criteria, the earlier criteria and the current criteria, applicable to the evaluation of the Veteran's cervical spine disability.  

The Board may not apply a current regulation prior to its effective date unless the regulation explicitly provides otherwise, and thus may not apply the current rating criteria prior to its September 23, 2002 effective date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  However, this rule does not prohibit the Board from applying the earlier criteria to the period on or after the effective dates of the new rating criteria if the prior versions were in effect during the pendency of the appeal, as is the case here.  Therefore, the Board may evaluate the Veteran's cervical spine disability under the earlier diagnostic codes and the current diagnostic codes, as of their effective dates, in order to determine which version would afford the highest rating.  

The RO assigned a 30-percent rating from May 11, 2001 through June 3, 2008 under old Diagnostic Code (DC) 5290, which pertains to limitation of motion of the cervical spine.  38 C.F.R. § 4.71a (2002).  Under DC 5290, a maximum 30-percent rating may be assigned for severe limitation of motion of the cervical spine.  Id.  The rating was based on the October 2002 VA examination report, which showed flexion limited to 15 degrees.  The Board notes that under the current General Rating Formula for Diseases and Injuries of the Spine, a 30-percent rating is also the maximum rating available for limitation of motion of the cervical spine, and is assigned when forward flexion is limited to 15 degrees or less.  38 C.F.R. § 4.71a, DC's 5235-5242. The RO assigned a 10-percent rating as of June 4, 2008 based on a VA treatment record of the same date showing that range of motion of the neck was found to be normal but bothered the Veteran when he looked to the far right or left.  This record seemed to confirm improved range-of-motion findings in a January 2008 private physical therapy record, which showed flexion of the cervical spine to 44 degrees.  The RO's grant of an increase to 30 percent for loss of range of motion as of November 13, 2012 was based on a VA examination report of that date again showing forward flexion of the cervical spine limited to 15 degrees.  

An August 2001 VA treatment record reflects that the Veteran reported chronic neck pain and that he was more comfortable sleeping on the right side.  He denied arm weakness. 

The October 2002 VA examination report reflects that the Veteran stated he was unemployed and had not worked since 1994.  He reported that he could not work as a mechanic because of increasing neck and back pain since 1994.  He stated that his neck became painful after sitting about an hour and that he felt the muscles tighten and developed a spasm.  He had to use a special cervical pillow to sleep on and could only sleep on his right side.  He denied radiation down the arms, but felt the pain started in the neck and moved into both shoulders about the level of the shoulder blades.  He denied any radiation down the arm or numbness.  On examination, range of motion was limited to 15 degrees of flexion, in relevant part.  He had a moderate deep muscle spasm in the splenius cervicis group.  He exhibited normal muscle strength of the upper extremities with flexion and extension, pronation and supination.  Grip strength was 5/5 bilaterally and there was no sensory loss on the upper extremities to pinprick or touch.  The examiner rendered a diagnosis of degenerative osteoarthritis of the cervical spine with a history of C1-2 instability.  



In a December 2003 statement, the Veteran wrote that he could not move his head without excruciating pain, and could not work overhead or look up, or sit for long periods of time.  He also experienced headaches. 

A December 2003 VA treatment record shows that the Veteran reported having to sleep on his right side because sleeping on his left side caused muscle spasm with significant decreases in range of motion.  It was also noted that he was an "avid skier."

VA and private treatment records dated between 2003 and 2007 generally do not reflect complaints or findings regarding the cervical spine.  

Private treatment records from Central Peninsula Hospital show that on September 16, 2007 the Veteran was involved in a motor vehicle accident (MVA).  He did not hit his head or sustain significant injuries.  However, he developed increased neck pain and stiffness.  It was noted that the week before he had gone hunting.  The hospital report reflects that his neck was slightly tender to palpation and very stiff when he was asked to move it for range of motion evaluation.  An X-ray study at this time showed no acute injury, according to the hospital report.  The X-ray study itself is of record and reflects findings of normal alignment and no evidence of fracture, dislocation, or translocation.  There were some midline degenerative disc disease changes at C5-6 and C6-7.  The impression was that no acute cervical spine osseus injury was found. 

A November 2007 private magnetic resonance imaging (MRI) study of the cervical spine revealed mild degenerative spondylosis predominating at the C5-6 and C6-7 levels with relative impression upon the neural foramina, particularly at C5-6, and minimal encroachment at C3-4 upon the neural foramina.  According to a November 2007 private treatment record authored by Dr. L. Carlson, this MRI showed "relatively minimal disease" of the cervical spine.  Another November 2007 notation from Dr. Carlson's office records notes that the MRI showed "mild arthritis" and "mild encroachment." 



A November 2007 private treatment record from the Soldotna Clinic reflects that the Veteran had recently started a new job in sales "dealing with industrial instruments."  It was noted that he had not yet returned to his previous exercise regime consisting of sit-ups, pushups, and walking several miles per day.  However, he had done occasional exercise.  It was noted that he had gone on a several-day hiking trip and was "able to do heavy activity without limitation."  

Private treatment records from Dr. L. Carlson's office reflect that in November 2007 the Veteran requested pain medications or muscle relaxers for his neck pain.  He stated that it was hard for him to do his current job, which involved typing, as it made the pain worse.  He reported that he did not go into work that day because of the pain, which was mostly in the neck and shoulders. 

On November 19, 2007, the Veteran reported developing new symptoms of tingling and numbness in the bilateral arms going down the bilateral hands.  He noted that he developed more persistent numbness and tingling in the hands after carrying some groceries.  He reported having "so much trouble [with] this that he resigned from his job."  He also reported having headaches off and on and trouble sleeping due to neck pain.  

Another November 2007 treatment record from Dr. Carlson's office, dated later that month, reflects that the Veteran reported having headaches and that he did not normally have headaches.  He did not remember hitting his head in the MVA.  He stated that his neck sometimes "catches" when he turned his head to the right or left.  On examination, the neck was supple and there was no decrease in range of motion.  

In December 2007, the Veteran reported that his neck hurt all the time, and that it hurt so badly over the weekend following physical therapy that he could barely move.  He stated that the neck pain was worse with certain head movements.  



Private physical therapy records from Frontier Therapy reflect that in November 2007 the Veteran reported pain in the neck and shoulders, which he described as achy, moderate, and sharp at times, and was worse with standing or sitting for prolonged periods.  On examination, range of motion of the cervical spine included forward flexion to 25 degrees.  

In December 2007, forward flexion was to 38 degrees, and it was noted that he had shown some progress with regard to range of motion.  However, he continued to exhibit a high level of pain and spasm in the cervical region, which interfered with activities of daily living.  His physical therapy treatment had to be modified as he was unable to tolerate a program of exercises designed to increase functional capacity.  The program had to be geared toward pain control to allow more activity.  The physical therapist recommended further physical therapy three times per week for another month.  

In January 2008, the Veteran's cervical spine reportedly remained tight with spasms in the upper trapezius muscles.  He also continued to have radicular symptoms of tingling in the hands as well.  On examination, range of motion of the cervical spine consisted of forward flexion to 44 degrees, extension to 29 degrees, left lateral flexion to 19 degrees, right lateral flexion to 25 degrees, left cervical rotation to 45 degrees, and right cervical rotation to 43 degrees.  It was noted that the Veteran's cervical range of motion had improved in the flexion and extension planes but remained quite tender to lateral bending and rotation.  It was recommended that he continue physical therapy treatment for another month. 

A January 2008 letter authored by Dr. Carlson, the Veteran's private treating physician, states that the Veteran has been unable to work due to neck pain and low back pain from the September 16, 2007 MVA.  

A January 2008 letter authored by Dr. J. M. James of the Alaska Spine Institute states that the Veteran experienced variable degrees of neck and shoulder pain since a 1969 motor vehicle accident, and that since his September 2007 MVA the symptoms were aggravated to some degree with referral into both shoulders as well as the intrascapular region.  The Veteran also had paresthesias of the right arm.  He had no changes in strength.  It was noted that the Veteran was a fishing guide and owned assisted living homes.  An examination of the neck showed impaired mobility.  Extension and lateral bending aggravated the neck pain with some referral into the intrascapular region.  Sensation demonstrated a mild hypesthesia of the right C5 and C6 distribution on the right only.  Otherwise there was normal sensation in the upper extremities.  Strength was normal and symmetrical in all major muscle groups of both upper extremities.  Deep tendon reflexes, though trace, were symmetrical.  Dr. James diagnosed cervical degenerative disc disease with mild cervical protrusion "to account for his neck pain and some referred pain in the right arm."  He recommended an epidural steroid injection.  

A February 2008 Alaska Spine Institute record reflects that the Veteran reported initial significant improvement in his neck and shoulder symptoms following a steroid injection performed in January 2008.  However, he continued to have residual left-sided pain, and the record later notes that his symptoms had returned completely.  On examination, the neck had restricted range of motion in all planes, and was tender over the C5-6 facets.  The Veteran reported increasing pain with rotation and extension.  The November 2007 MRI was reviewed and a diagnosis was provided of degenerative disc disease of the cervical spine with neck pain.  It was noted that the Veteran requested a change in pain medications, and the clinician stated that she was unwilling to escalate the medication to any type of class II opiate as she did not believe his pathology "warranted this."  

A May 2008 private treatment record from Dr. Carlson's office reflects that the Veteran's neck was reportedly feeling worse after the steroid injections.  He reported feeling pain on both sides into his shoulders.  He stated that his neck hurt every day and was constant.  He also reported that he sometimes woke up with a bad headache.  It was noted that he had not worked since October 2007, and reported that he tried to work for several weeks but the pain became intolerable.  On examination, his neck was noted to be normal except some paraspinal muscle spasm.  

A June 2008 VA treatment record reflects that since being involved in an MVA at the age of 19, the Veteran had experienced problems with his neck that "only bother[ed] him every few years."  The Veteran reportedly was "doing well" until the September 2007 MVA, which the physician noted was "rather mild."  Although he was not seriously injured, he had hurt his neck and been receiving private treatment for it.  It was noted that the Veteran had undergone three months of conservative therapy consisting of pain medication, muscle relaxers, and physical therapy.  The Veteran reported that the physical therapy seemed to make his pain worse, and that the pain also seemed worse than before the steroid injections.  He stated that he was not taking any medication at the time.  On examination, range of motion of the neck was normal but seemed to bother him when he looked to the far right or left.  Palpation of the posterior neck and upper back did not reveal any tight or hardened muscles.  Upper extremity deep tendon reflexes (DTRs) were 2+ and symmetrical (the Board notes that 2+ is considered normal according to VA's Disability Benefits Questionnaire form for neurological examinations).  Sensation to light touch was normal.  Vibratory sensation was normal.  Sensation to cold was normal.  Coordination and rapidly alternating movements were normal.  Strength was normal.  There were no fasciculations or muscle atrophy noted. 

A July 2008 private treatment record from Dr. Carlson's office reflects that the Veteran's neck pain was progressively getting worse, and had increased exponentially after the steroid injections wore off.  Some tingling was noted in the right hand, and reported to be new since the September 2007 MVA.  It was also noted that numbness in the hands and fingers started after the MVA.  Left-sided neck pain worsened with motion.  It was noted that he had been walking up to 4 miles per day and doing 4 sets of 80 "crunches" before the MVA.  

A March 2009 private treatment record from Family Medical Clinic shows that the Veteran was involved in another MVA in early March 2009 in which he hurt his neck, low back, right shoulder, and right arm.  He had been seen in the emergency room.  On examination, range of motion of the neck was limited due to pain.  A paravertebral muscle spasm was also noted.  In a March 2012 private independent medical evaluation by D. Bald, M.D., the physician found that this accident did not cause or permanently aggravate the existing pathology of the cervical spine. 

A March 2009 private X-ray study from Central Peninsula Hospital showed increased disc space narrowing with endplate irregularity at the C5-6 level, attributed to progression of degenerative change.  

An April 2009 private MRI study from Central Peninsula Hospital showed increased degenerative change at the C5-6 level when compared to the November 2007 MRI study.  While poor imaging made the MRI difficult to interpret at this level, the interpreter found moderate disc space narrowing at C5-6 which had mildly progressed when compared to the prior examination (i.e. the November 2007 MRI).  A disc osteophyte complex also appeared to have increased compared to the findings in the November 2007 MRI.  Moderate bilateral facet hypertrophy was seen, as well as moderate bilateral neural foraminal narrowing which was found to have likely increased compared to the November 2007 MRI.  There was also mild central canal narrowing.  The interpreter found moderate hypertrophy at C2-3 with mild bilateral neural foraminal narrowing and no significant central canal stenosis.  At C3-4 there was mild to moderate bilateral foraminal narrowing with no significant central canal stenosis.  At C4-5, which was also difficult to interpret, a mild disc osteophyte complex was seen and moderate bilateral facet hypertrophy.  Moderate bilateral neural foraminal narrowing was also seen, which was greater on the right than the left.  No significant central canal stenosis was seen at this level. 

A September 2009 Family Medical Clinic treatment record reflects findings of decreased range of motion of the cervical spine with a thoracic paravertebral muscle spasm and pain.  A neurological examination yielded normal sensation, normal strength bilaterally, 2+ reflects bilaterally (2+ being normal according to VA's Disability Benefits Questionnaire form for neurological examinations), and a normal gait.  

An October 2009 Family Medical Clinic treatment record reflects that the Veteran's cervical spine symptoms had not improved with steroid injections, physical therapy, medications, massage, or osteopathic manipulative technique (OMT) treatment.  The treating chiropractor, K. Thiele, noted that the Veteran was not able to be involved in any gainful employment and that this would not be an option in the future. 

In an October 2009 letter, K. Thiele reiterated the finding of permanent unemployability, stating that based on her clinical evaluation, the Veteran was totally disabled and that his disability was permanent.  He did not have the potential for gainful employment in the future.  

A February 2010 VA X-ray study showed degenerative disc disease at C3-4, 5-6, and 6-7 with questionable significant bony encroachment upon the vertebral neural foramina bilaterally at C3-4 and C5-6.  There were osteophytes and mild degenerative changes as well. 

The February 2010 VA examination report reflects that the Veteran experienced daily constant neck pain radiating down his arms to his hands, which was worse on the right than the left.  The pain was described as aching and burning and was moderate in degree.  The radiation was described as numbness, tingling, and aching.  The Veteran reported weekly severe flare-ups that lasted one to two days and were precipitated by movement.  Alleviating factors were medicine, lying down, and massaging his neck.  The Veteran was able to care for himself, but limited movement as much as possible during flare-ups.  

On examination, the February 2010 VA examiner noted that the Veteran turned his upper body rather than rotate his neck.  No abnormal spinal curvatures were observed, and there was no ankylosis of the cervical spine.  The cervical sacrospinalis did not exhibit spasms, atrophy, guarding, pain with motion, tenderness, or weakness.  Motor, sensory, and reflect examinations of the upper extremities were all normal.  Muscle bulk, strength, and motion of the bilateral arms and hands were all normal.  There was no tenderness, spasm, weakness, or atrophy of the bilateral muscles in the shoulder girdle.  On range of motion testing, flexion of the cervical spine was from 0 to 45 degrees, extension from 0 to 17 degrees, left lateral flexion from 0 to 25 degrees, left lateral rotation from 0 to 40 degrees, and right lateral rotation from 0 to 45 degrees.  There was objective evidence of pain on range of motion, including after repetitive motion, although the examiner did not specify at what point the pain began.  There were no additional limitations after three repetitions.  

The February 2010 VA examiner diagnosed degenerative disease of the cervical spine involving the discs and joints, with radiculopathy of the lower cervical levels at C5-6 and C6-7.  The examiner reviewed an MRI of the cervical spine, which he said was dated October 2008 according to his review of the electronic VA treatment records, but was likely in fact the November 2007 MRI discussed above, since no MRI dated in October 2008 is found or referenced in complete VA treatment records dating from 1999 to 2013, or the private treatment records. It would appear the examiner misdated the MRI because an October 2008 VA treatment record references the November 2007 MRI.  Based on this MRI, the examiner found significant degenerative disc and joint disease at multiple levels of the cervical spine with foraminal impingement at lower levels such as C5-6, which the examiner observed were consistent with the Veteran's hand and arm symptoms coming from radicular irritation of the C5-6 roots. 

With regard to employment, the February 2010 VA examination report reflects that the Veteran had been a self-employed owner and operator of an assisted care home, but had not worked for two to five years.  The reasons given for unemployment, according to the examiner, were that the Veteran's partner absconded with the assets and he was unable to find work he could do since that time. 

With regard to effects on daily activities, the February 2010 VA examination report reflects that the cervical spine disability prevented the Veteran from participating in sports, had severe effects on exercise, moderate effects on chores, shopping, recreation, traveling, bathing, dressing, and grooming, and mild effects on feeding and toileting. 

The VA treatment records reflect that in October 2010 the Veteran reported that his neck pain was getting worse, and that it increased when he turned his head.  He rated pain as a 6 out of 10 on a daily basis and stated it was chronic.  He reported being unable to work due to neck pain and spasms.  He also stated that his right arm went numb at times.  In November 2010, he reported disrupted sleep, chronic headaches, and chronic neck pain.  

A January 2012 private treatment record from K. Thiele's office reflects that the Veteran reported headaches and weakness of the neck when working at the computer for greater than an hour.  It was noted that his bilateral hand numbness tested negative for carpal tunnel syndrome in 2008.  On examination, the neck was supple, but there was tenderness of the posterios elements and the right side had limited range of motion.  The neck was stiff and there was pain with flexion.  

A May 2012 VA treatment record reflects that the Veteran requested a soft collar for his neck. 

The November 2012 VA examination report reflects symptoms similar to those reported above, including neck pain and radiculopathy.  The Veteran stated that sitting for 30 minutes or longer or looking up could provoke flare-ups in which he experienced increased neck and arm pain.  At those times he stopped the activity causing the pain and found a place to rest.  On examination, range of motion of the cervical spine consisted, in pertinent part, of forward flexion limited to 15 degrees, with pain beginning at that point.  The Veteran was able to perform three repetitions of range of motion without additional functional loss.  Factors that contributed to functional impairment included less movement than normal of the cervical spine, pain on movement, incoordination, disturbance of locomotion, and interference with sitting, standing, and/or weightbearing.  Localized tenderness to palpation and muscle guarding and spasm were also noted.   Muscle strength testing, a sensory examination, and a reflex examination of the upper extremities were all normal.   The examiner found that the Veteran had radiculopathy manifested by mild intermittent pain of the bilateral upper extremities, and by mild paresthesias and/or dysesthesias and mild numbness of the bilateral upper extremities.  The examiner indicated that the nerve roots involved were the C5/6 nerve roots (upper radicular group) and the C7 nerve roots (middle radicular group).  The examiner characterized the radiculopathy as moderate.  The examiner found that the Veteran did not have intervertebral disc syndrome of the cervical spine.  The examiner noted that the Veteran regularly wore a soft collar neck brace most of the time when out of bed. 

With regard to functional impairment, the November 2012 VA examiner stated that the Veteran's reduced motion of the cervical spine limited almost all activities, including walking, driving, or office work.  The pain reduced stamina and ability to concentrate.  

With regard to occupational functioning, the November 2012 examiner opined that the Veteran's cervical spine diseased prevented "any significant chance" of the Veteran finding and holding a job.  In this regard, the examiner noted that the Veteran's pain with use of the neck and reduced range of motion obviated physical work and the pain and pain medication limited sedentary work.  The examiner noted that the Veteran's work history included refrigeration repair, being a fishing guide, and owning and operating an assisted living home.  He had also tried sales work which he found impossible to do because of long hours of sitting.  

The same examiner also filled out a November 2012 peripheral nerves conditions VA Disability Benefits Questionnaire.  The examiner diagnosed radiculopathy involving the C3-4, C5-6, and C6-7 levels.  The findings are similar to those presented in the spine examination report, although the examiner characterized the paresthesias and numbness of the upper extremities as moderate rather than mild in this report. 

A February 2013 VA treatment record reflects that the Veteran reported bouts of severe neck pain unprovoked by any activity.  

A February 2013 private MRI study from Providence Imaging Center reflects findings of multi-level degenerative changes of the cervical spine with varying degrees of neuroforaminal stenosis.  At the C3-4 and C4-5 levels, the neuroforaminal stenosis was characterized as moderate, and at C5-6 it was characterized as severe.  

The Board finds that, resolving reasonable doubt in favor of the claim, a 30-percent rating is warranted based on severe limitation of motion of the cervical spine for the entire period on appeal.  It is true that the January 2008 private physical therapy record, the June 2008 VA treatment record, and a February 2010 VA examination report showed improved range of motion, with flexion up to 45 degrees.  See 38 C.F.R. § 4.71a, Plate V (reflecting that normal flexion of the cervical spine is from 0 to 45 degrees).  However, these isolated findings, when considered in the context of an almost fifteen-year period of chronic neck pain and limitation of motion, do not by themselves warrant a reduction from 30-percent to 10-percent given the evidence of significant impairment of the cervical spine which in fact worsened after the Veteran was involved in the September 2007 motor vehicle accident, as shown above.  Notably, the temporary improvement of range of motion was only following intensive physical therapy three times per week for several months, and the November 2012 VA examination report again showed limitation of flexion of the cervical spine to 15 degrees.  The January 2008 private physical therapy record and June 2008 VA treatment record also did not account for functional limitation on repetitive use of the cervical spine.  See DeLuca, 8 Vet. App. at 206-07; 38 C.F.R. §§ 4.40, 4.45.  Although the February 2010 VA examination report also recorded flexion of the cervical spine to 45 degrees, the examiner noted that the Veteran tended not to turn his neck in general, but rather turned his whole body to avoid use of the cervical spine, suggesting that even minor range-of-motion movements were difficult for the Veteran as a matter of regular functioning of the cervical spine.  Moreover, the examiner did not specify the point at which pain began.  See Mitchell, 25 Vet. App. at 43; DeLuca, 8 Vet. App. at 206-07.  The Veteran also reported weekly severe flare-ups at the February 2010 VA examination that lasted one to two days and were precipitated by movement, suggesting a much more severe level of impairment than that reflected in the range-of-motion testing results.  

Accordingly, as the evidence shows worsening rather than improvement of the Veteran's cervical spine pathology since the October 2002 VA examination, and as the range-of-motion findings between 2008 and 2010 may not have accurately reflected the true limitation of range of motion on daily use, the Board resolves any doubt in finding that a 30-percent rating is warranted based on severe limitation of motion for the entire period on appeal, a finding which is reinforced by the range-of-motion testing results in the November 2012 VA examination report.  See 38 C.F.R. 4.71a, 5290 (2002); 38 C.F.R. § 4.71a, General Rating Formula, DC's 5235-5243 (2014).  

Because the maximum rating based on range of motion has been assigned, under both the old and current criteria, further consideration of the DeLuca factors, including with regard to flare-ups or additional limitations on repeated use is not warranted.  See Johnston, 10 Vet. App. at 85.  Indeed, under the current rating criteria, a 30-percent rating is assigned when forward flexion of the cervical spine is limited to 15 degrees "or less."  38 C.F.R. § 4.71a, General Rating Formula.  Thus, further limitations would not warrant a higher unless there was actual ankylosis of the spine.  See id.

The Board finds that separate or higher ratings are not warranted under any other diagnostic codes prior to November 19, 2007.  In this regard, old DC 5293 compensates for intervertebral disc syndrome (IDS).  See 38 C.F.R. § 4.71a (2002).  Intervertebral disc syndrome is defined as a "group of signs and symptoms due to nerve root irritation."  VAOPGCPREC 36-97 (1997) (quoting 62 F.R. 8204 (1997)).  Private treatment records dated since at least the 1990's show neurological involvement of the cervical spine pathology.  For example, an April 1994 private X-ray report from Central Peninsula General Hospital reflects findings of some impingement on the neural foramen on the right side at the C5-6 level by spur formation.  Thus, the Board finds that the Veteran has had IDS throughout the pendency of this claim.

Old DC 5293 provides for a maximum 60-percent rating for intervertebral disc disease which is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a (2002).  A 40-percent rating is assigned for intervertebral disc syndrome that is severely disabling with recurring attacks and intermittent relief.  Id.  A 20-percent rating is assigned for moderate intervertebral disc syndrome with recurring attacks, and a 10-percent rating is assigned when it is mild in nature.  Id.  

Notably, as held in a precedent opinion of VA's Office of General Counsel, the criteria under DC 5293 include loss of range of motion because the nerve defects and resulting pain associated with injury to the nerve may cause limitation of motion of the cervical, thoracic, or lumbar vertebrae.  VAOPGCPREC 36-97.  Thus, as the United States Court of Appeals for Veterans Claims (Court) observed in a non-precedential memorandum opinion, if all or a portion of limitation of motion is attributable to nerve root irritation, then it may not be compensated both under DC 5293 and another diagnostic code, such as DC 5290, as this would violate the rule against pyramiding set forth in 38 C.F.R. § 4.14.  See Steele v. Shinseki, Slip Copy, No. 09-1985 (March 24, 2011).  However, the Court indicated that if the loss of range of motion were not attributable to nerve root damage but rather to other service-connected pathology of the spine, then two ratings may be warranted: one based on range of motion under DC 5290, and one for other symptoms associated with IDS under DC 5293.  Id.  The Court further observed that if physicians could not conclusively attribute the loss of motion to one condition or the other, than then higher evaluation should be assigned.  Id. (citing 38 C.F.R. § 4.7).  

Here, no physician has clarified whether the Veteran's limitation of motion of the cervical spine is due to nerve root impairment or other pathology.  Assuming solely for the sake of argument that it is not related to neurological impairment, a separate rating under DC 5293 may not be assigned, as the Veteran's symptoms of pain and intermittent spasms are already compensated by the 30-percent rating assigned under DC 5290.  In this regard, to the extent the current General Rating Formula provides guidance with regard to the old criteria, symptoms of pain, stiffness, or aching in the affected area of the spine are already taken into account in the ratings assigned under that formula, including those based solely on loss of range of motion.  See 38 C.F.R. § 4.71a.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine." 68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information).  Notably, the General Rating Formula also provides that spasms may be compensated as an alternative to loss of range of motion, and thus clearly does not allow for separate ratings for both spasms and loss of range of motion.  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (holding that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise).  Indeed, under the current General Rating Formula, no higher than a 10 percent rating is assigned for spasms that do not result in an abnormal gait or abnormal spinal contour.  See 38 C.F.R. § 4.71a. 

Similarly, the Board finds that the Veteran's pain and spasms may not be compensated separately under DC 5293, but rather are already compensated under DC 5290 based on loss of range of motion.  Indeed, the October 2002 VA examination report shows that the examiner found a moderate deep muscle spasm in the splenius cervicis group on examination, and it was based on the loss of range of motion shown in this report that the 30-percent rating was assigned.  Moreover, a December 2003 VA treatment record shows that the Veteran reported having to sleep on his right side because sleeping on his left side caused muscle spasm with significant decreases in range of motion, thus indicating that the loss of range of motion and the muscle spasms were closely tied together.  The evidence does not show that range of motion of the cervical spine is limited by other factors. 

The Board also finds that notwithstanding the reported severity of the Veteran's symptoms, the evidence otherwise weighs against assignment of a separate or higher rating under DC 5293.  The Board has considered the December 2003 statement in which the Veteran wrote that he could not move his head without excruciating pain, and could not work overhead or look up, or sit for long periods of time.  He also reported experiencing headaches.  This report is credible evidence of how the Veteran's cervical spine disability may sometimes manifest in light of the objective findings in the October 2002 VA examination report and the findings recorded in earlier treatment records going back to the early 1990's, which also show reports and findings of significant pain and spasms.  

However, the preponderance of the credible evidence shows that the Veteran's cervical spine pathology is much less disabling than this evidence would suggest at first blush.  The evidence shows that the Veteran was able to remain physically active on a consistent basis prior to the September 2007 MVA and that his attacks of spasms or other IDS occurred very infrequently.  Specifically, the February 2003 VA treatment record reflects that the Veteran was an "avid skier."  The June 2008 VA treatment record shows that the Veteran reported that his neck "only bother[ed] him every few years," and that he had been "doing well" prior to the September 2007 MVA.  The November 2007 private treatment record from Soldotna Clinic indicates that prior to the September 2007 MVA, the Veteran's exercise regime consisted of sit-ups, pushups, and walking several miles per day, and that recently he had gone on a several-day hiking trip and was "able to do heavy activity without limitation."  The July 2008 private treatment record from Dr. Carlson's office notes that he had been walking up to four miles per day and doing 4 sets of 80 crutches before the MVA.  The September 2007 Central Peninsula Hospital shows that the Veteran had gone hunting the week before the MVA.  The fact that the Veteran was able to do daily exercise consisting of situps, pushups, and walking up to four miles, that he was an "avid skier," and that he had gone on multiday hiking trips in which he was able to do "heavy activity" without limitation weighs against assignment of a separate or higher rating under DC 5293, and belies the apparent severity suggested by the evidence discussed in the preceding paragraph.  The occasional bouts of severe neck pain and spasms, and the ongoing but less severe neck pain which by itself did not prevent the Veteran from doing these daily exercises and other physical activities, is are already compensated by the 30-percent rating assigned under DC 5290.  

Even if the loss of range of motion of the cervical spine were factored into the rating assigned under DC 5293, it would not result in a rating greater than 20-percent based on the above evidence showing that the Veteran was able to engage in significant physical activity (hiking, hunting, skiing, and daily sit-ups, pushups, and walks of several miles), and that there were no other neurological findings appropriate to the site of the diseased disc such as radiculopathy or bilateral arm numbness or tingling, as shown beginning on November 19, 2007.  For example, the Veteran denied radiation down the arms at the October 2002 VA examination.  Moreover, no treating physician or other medical professional characterized the neurological impairment as severe or pronounced.  Indeed, the November 2007 private MRI findings, which included neurological encroachment, were characterized as "mild."  Finally, apart from the limitation of motion, there was no other functional impairment, and indeed it appears the Veteran was able to engage in intensive physical activity on a daily basis.  All this evidence would weigh against assignment of an evaluation greater than 20-percent under DC 5293 even if the loss of range of motion was rated under this diagnostic code rather than DC 5290.  Thus, to compensate the loss of range of motion under DC 5290 with a 30-percent rating is more favorable to the Veteran.  The Board has already explained why separate ratings are not warranted under DC's 5290 and 5293 prior to November 19, 2007, as this would violate the rule against pyramiding.  See 38 C.F.R. § 4.14/

As of November 19, 2007, the Veteran developed radiculopathy of the bilateral upper extremities characterized by tingling, radiating pain, and numbness, and which has been ascribed to the neurological involvement at C5-6 and other levels, as shown above.  The Board finds that instead of assigning a separate rating under old DC 5293 at this point, it is more appropriate to assign separate 20-percent ratings under 38 C.F.R. § 4.124a, DC 8510 for mild incomplete paralysis of the bilateral upper extremities, as explained below.  Ratings under both DC 5293 and DC 8510 may not be assigned without violating the rule against pyramiding, as both compensate the same neurological manifestations of the cervical spine pathology, and the separate 20-percent ratings under DC 8510 equate to the single 40-percent rating that potentially might be assigned under DC 5293.  See 38 C.F.R. § 4.25 (2014).  

Because assigning separate 20-percent ratings under DC 8510 brings the evaluation of the Veteran's cervical spine disability in alignment with the current rating criteria as well as the separate ratings assigned by the RO for bilateral radiculopathy under the same diagnostic code as of February 24, 2010, and because there is no disadvantage to the Veteran in doing so, this route is preferred, especially as it appears that the criteria for a 40-percent rating under DC 5293 are not satisfied even with these new radicular symptoms, as they are mild in nature and do not result in any functional impairment.  Indeed, the November 2007 MRI findings were characterized as "mild," as shown above.  Moreover, with the assignment of separate 20-percent ratings under DC 8510 and a 30-percent rating based on loss of range of motion, a combined rating of 60 percent is in effect since November 19, 2007, which equates to the maximum 60-percent rating available under old DC 5293.  See 38 C.F.R. §§ 4.25, 4.71a.  Notably, a TDIU is also assigned as of that date based on the Veteran's cervical spine disability, as discussed below, thus obviating any issues that assignment of a rating under one diagnostic code rather than another might cause.  

In the November 2012 VA examination report, the examiner indicated that the nerve roots involved were the C5/6 nerve roots (upper radicular group) and the C7 nerve roots (middle radicular group).  The Board notes that the evaluations under DC's 8510 (upper radicular group) and 8511 (middle radicular group) are the same for mild or moderate incomplete paralysis.  38 C.F.R. § 4.124a.  Indeed, the evaluations for mild or moderate incomplete paralysis are the same for all radicular groups.  See id.  Thus, the exact nerve root involved does not affect the evaluation to be assigned, since, as will be explained, the Veteran's radiculopathy is no more than mild in nature.  Moreover, separate ratings may not be assigned under these diagnostic codes without violating the rule against pyramiding, since the manifestations of radiating pain, tingling, and numbness are the same in this case, however diagnosed or to whichever nerve root they are attributed.  See 38 C.F.R. § 4.14. 

Under DC 8510, which pertains to neurological involvement of the upper radicular group (fifth and sixth cervicals) separate 20-percent ratings may be assigned, with application of the bilateral factor, for mild incomplete paralysis of each upper extremity.  38 C.F.R. § 4.124a.  The introductory language to the schedule of ratings pertaining to diseases of the peripheral nerves states that when involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  As explained below, the Board finds that the Veteran's bilateral radiculopathy more nearly approximates the criteria for mild incomplete paralysis. 

The VA examination reports, including the November 2012 VA examination, and the treatment records consistently show that although the Veteran has reported subjective symptoms of radiating pain, numbness, and tingling, no clinician has ever found any compromise in strength, sensation, motor functioning, or reflexes on testing and examination.  These examinations have always been normal with regard to the shoulders, elbows, arms, wrists, and hands in all these areas, as shown above.  When the Veteran has described difficulty working, it has always been in terms of his neck pain rather than his arms and hands.  He has not reported limited functioning with regard to the arms and hands, and no medical professional has attributed any shoulder impairment to nerve root involvement of the cervical spine pathology.  The Board notes that earlier treatment records show that the Veteran also has a history of shoulder bursitis and a fall injury to an elbow.  Because the evidence shows that all clinical findings regarding motor functioning, strength, sensation, and reflexes of the upper extremities have consistently been normal on objective evaluation, and because the evidence shows that the Veteran has full functioning of his upper extremities, a rating greater than 20 percent is not warranted for either upper extremity under DC 8510 for moderate or more severe levels of incomplete paralysis. 

The Board notes that the November 2012 VA examiner characterized the tingling and numbness of the upper extremities as "moderate."  However, this characterization alone based on subjective symptoms does not warrant ratings greater than 20 percent for the bilateral upper extremities under DC 8510 when the evidence shows that there has been no compromise whatsoever of functioning, and indeed when there are no objective findings of decreased sensation.  See 38 C.F.R. § 4.21 (2014) (providing, in pertinent part, that coordination of rating with impairment of function will be expected in all instances in application of the rating schedule).  The characterization as "moderate" thus appears to be based solely on the Veteran's subjective report rather than objective clinical findings of impairment.  Accordingly, the Veteran's bilateral upper extremity radiculopathy more nearly approximates the criteria for separate 20-percent ratings for mild incomplete paralysis under DC 8510 for the reasons discussed above.  

The Board finds that higher or separate ratings are not warranted under the old criteria or the current criteria.  The Veteran does not have ankylosis of the cervical spine, favorable or unfavorable, as shown in the February 2010 VA examination report.  See 38 C.F.R. § 4.71a, General Rating Formula, note (5) (defining ankylosis as fixation of the spine); see also 38 C.F.R. § 4.71a DC 5286 (2002) (defining ankylosis as complete bony fixation of the spine).  Thus, higher ratings are not warranted under the current General Rating Formula or under old DC 5286.  The evidence also shows that the Veteran does not have residuals of vertebra fracture with cord involvement, or without cord involvement but involving abnormal mobility requiring a neck brace (jury mast).  See 38 C.F.R. § 4.71(a) (2002). Thus, a separate or higher rating under old DC 5285 is not warranted.  See id.  As explained above, the Veteran has already been assigned the maximum rating under the General Rating Formula for limitation of motion of the cervical spine, which is 30 percent.  See 38 C.F.R. § 4.71a.  Ratings of 40-percent or higher under the General Rating Formula may only be assigned for ankylosis of the cervical spine, which the Veteran does not have.  See id.

The Veteran's IDS also does not meet or approximate the criteria for a higher rating under current DC 5243, which pertains to IDS (pre-operatively or post-operatively).  See 38 C.F.R. § 4.71a.  Under DC 5243, IDS is evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2014).  38 C.F.R. § 4.71a, Note (6).  

Under the Formula for Rating IDS, a 10-percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during a twelve-month period; a 20-percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40-percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60-percent rating is warranted if the total duration is at least six weeks.  38 C.F.R. § 4.71a (DC 5243).  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

As the evidence shows that the Veteran has not had a period of acute signs and symptoms of IDS requiring bed rest prescribed by a physician and treatment by a physician during the pendency of this claim, a higher rating is not warranted under DC 5243. 

Because a 30-percent rating is assigned for the cervical spine based on limitation of range of motion for the entire period on appeal, a separate or higher rating under DC's 5010 and 5003, which pertain to traumatic and degenerative arthritis, is not available.  See 38 C.F.R. § 4.71a. 

The Board is aware that the Veteran was involved in MVA's in September 2007 and March 2009.  However, the Board finds that, resolving reasonable doubt in favor of the claim, all worsening of the cervical spine is attributable to the service-connected pathology.  In this regard, the Central Peninsula Hospital records show that the Veteran did not sustain significant injuries in the September 2007 MVA, and an X-ray study at the time showed no acute injury.  The March 2012 private independent medical evaluation by Dr. Bald reflects this physician's finding that the March 2009 MVA did not cause or permanently aggravate the pre-existing pathology of the cervical spine.  Accordingly, all manifestations of the Veteran's cervical spine disability, both in nature and degree, have been considered during the period under review in determining the proper evaluations to be assigned. 

The Board has also considered the Veteran's reports of headaches, but does not find that they warrant a separate or higher rating during the period under review.  Assuming they are in fact a manifestation of the service-connected pathology of the cervical spine, the Veteran has never stated, and the evidence does not otherwise suggest, that they have ever been "prostrating" headaches akin to migraines.  See 38 C.F.R. § 4.124a, DC 8100 (2014).  

In sum, the Board finds that a 30-percent rating based on limitation of motion of the cervical spine is warranted for the entire period under review under old DC 5290 or under the current General Rating Formula as of its effective date.  Separate 20-percent ratings are assigned as of November 19, 2007 for each upper extremity under DC 8510 for bilateral radiculopathy.  In other words, the separate 20-percent ratings under DC 8510 formerly assigned as of February 24, 2010 are now granted as of November 19, 2007.  

With regard to staged ratings, the evidence shows that the Veteran's cervical spine disability has undergone fluctuations in severity during the pendency of this appeal, as discussed above, and staged ratings have been assigned to reflect those changes to the extent warranted.  The Board has considered other periods of time where there were apparent changes in severity.  For example, the March 2009 x-ray study and April 2009 MRI study from Central Peninsula Hospital showed further degenerative changes when compared to the findings in the November 2007 MRI.  The Veteran also reported worsening neck pain in an October 2010 VA treatment record.  Even when such changes are taken into account, the evidence shows that the cervical spine disability has not met or approximated the criteria for ratings higher than the staged ratings already assigned at any point during the period under review, for the reasons explained above.  The ratings currently assigned already compensate for the significant pain and loss of range of motion of the cervical spine, as well as the radiculopathy of the bilateral upper extremities.  Moreover, a TDIU has been assigned since September 16, 2007 based on the Veteran's cervical spine disability, as discussed below, thus obviating the issue of staged ratings as of that date.  Accordingly, further staging is not warranted.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

The Director of the Compensation Service issued an opinion in August 2013 finding that an extraschedular rating for the cervical spine disability was not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board likewise finds that an extraschedular rating is not warranted.  A comparison of the Veteran's symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the cervical spine disability is manifested by arthritis, neurological impairment, radiating pain, limitation of motion, spasms, and radiculopathy.  These manifestations are contemplated by the current General Rating Formula under 38 U.S.C.A. § 4.71a (pain, including radiating pain, limited motion, spasms, and associated neurologic abnormalities with reference to appropriate diagnostic codes pertaining to such), DC 8510's and 8511 under 38 C.F.R. § 4.124a (neurological manifestations affecting the upper and middle radicular groups), old DC's 5290 and 5293 under 38 C.F.R. § 4.71a (2002) (limited motion, spasms, and neurological findings), and sections 4.40, 4.45, and 4.59 of the regulations, which also contemplate functional impairment due to pain, weakness, instability, fatigability, and incoordination of the joint, including on daily use.  See DeLuca, 8 Vet. App. at 206-07. 

Although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for a wide range of functional impairment.  See 38 C.F.R. § 4.10 (providing that the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment; see also 38 C.F.R. § 4.21 (2014) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  No examiner or treating clinician has indicated that the Veteran's cervical spine disability is exceptional or unusual.  With regard to its severity, the Board has granted entitlement to TDIU as of September 16, 2007 due to evidence of unemployability since that date. 

Accordingly, the first step of the inquiry is not satisfied.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, assignment of an extraschedular rating is not warranted.  See id.; 38 C.F.R. § 3.321(b).  

The Board notes that in Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the case should be referred for extraschedular consideration.  The combined effects of all disabilities for which service connection is currently established, namely the cervical spine disability and associated bilateral radiculopathy, have been considered in determining whether referral for extraschedular consideration is warranted, as discussed above.  Moreover, entitlement to TDIU has been established since September 16, 2007.  As the Veteran did not have radiculopathy prior to that date, the only disability to be considered was that of the cervical spine.  Thus, referral for extraschedular consideration based on the combined effects of the Veteran's service-connected disabilities would not affect the outcome of this appeal.   

Accordingly, resolving reasonable doubt in favor of the claim, a 30-percent rating, but no higher, is assigned based on loss of range of motion of the cervical spine for the entire period on appeal, and separate 20-percent ratings are assigned for radiculopathy of the bilateral upper extremities as of November 19, 2007.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 

IV. TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).
In making such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

The criteria for schedular consideration of entitlement to TDIU are satisfied as of November 19, 2007 based on the combined 60-percent rating assigned for the Veteran's cervical spine disability and associated radiculopathy of the bilateral upper extremities, which are considered one disability.  See 38 C.F.R. §§ 4.16(a), 4.25.  Thus, TDIU on a schedular basis may be considered since that date.  

Moreover, although the criteria for schedular consideration of entitlement to TDIU were not satisfied prior to November 19, 2007, the Board is authorized to award entitlement to TDIU on an extraschedular basis, since the Director of the Compensation Service already issued a decision regarding extraschedular consideration of TDIU in August 2013.  See 38 C.F.R. § 4.16(b) (providing that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled); Wages v. McDonald, No. 13-2694 (Vet App. 2015) (holding that the Board is not bound by an adverse determination by the Director regarding extraschedular entitlement to TDIU, which is in essence a decision by the AOJ reviewable de novo by the Board, and thus no different than an RO's decision in terms of its effect on the Board's statutory jurisdiction and standard of review).

The Board finds that the Veteran's cervical spine disability has been productive of unemployability since the September 16, 2007 MVA.  The January 2008 letter authored by Dr. Carlson states that the Veteran had been unable to work due to neck pain and low back pain from the September 16, 2007 MVA.  Dr. Carlson also wrote in the May 2008 private treatment record that the Veteran had not worked since October 2007, and reported that he tried to work for several weeks but the pain became intolerable.  In this regard, a November 2007 private treatment record states that the Veteran found it hard to complete tasks in his then current job, such as typing, as it made the pain a lot worse, and could not go into work that day because of the pain.  In the October 2009 private treatment record, K. Thiele, the Veteran's chiropractor, noted that the Veteran was not able to be involved in any gainful employment and that this would not be an option in the future.  The chiropractor reiterated the finding of permanent unemployability in an October 2009 letter, stating that based on her clinical evaluation, the Veteran was totally disabled and that his disability was permanent.  She stated that he did not have the potential for gainful employment in the future.  The November 2012 VA examiner confirmed this finding, stating that the Veteran's cervical spine diseased prevented "any significant chance" of the Veteran finding and holding a job.  In this regard, the examiner noted that the Veteran's pain with use of the neck and reduced range of motion obviated physical work and the pain and pain medication limited sedentary work.  The examiner noted that the Veteran's work history included refrigeration repair, being a fishing guide, and owning and operating an assisted living home.  He had also tried sales work which he found impossible to do because of long hours of sitting.  Thus, the examiner's opinion indicates that the Veteran was unable to perform either physical or sedentary work due to his cervical spine disability. 

The Board is aware that the Veteran did attempt work for a short period of time following the September 2007 MVA.  Specifically, a November 2007 private treatment record from the Soldotna Clinic reflects that the Veteran had recently started a new job in sales of industrial instruments.  This employment stint was short-lived, as reflected in the Veteran's February 2012 formal TDIU application (VA Form 21-8940), which states that it lasted from October 2007 to November 2007, and in Dr. Carlson's May 2008 record noting that the Veteran had tried to work for several weeks after the September 2007 MVA but that the pain became intolerable.  When employment is tryout or unsuccessful, present unemployability may be attributed to the static service-connected disability.  38 C.F.R. § 4.21.  Thus, the Veteran's short period of employment from October to November 2007 does not defeat a finding of unemployability since September 16, 2007.  

The preponderance of the evidence weighs against a finding of unemployability prior to September 16, 2007.  The Veteran has not asserted that his cervical spine disability was productive of unemployability prior to September 2007.  In his SSA application materials, he stated that his medical conditions first interfered with his ability to work on September 16, 2007, the date of the MVA.  (He also noted a September 12, 2007 date in the same form, which is the date he was hospitalized for a myocardial infarction, but this is unrelated to unemployability due to service-connected disability.)  In the SSA application materials, the Veteran mainly attributed his limited work ability to the September 2007 MVA.  

The SSA application materials and the February 2012 formal TDIU application materials also show that the Veteran reported working up until mid or late 2006.  The February 2010 VA examination report indicates that he discontinued this work because his work partner absconded with the assets.  

Finally, as discussed in more detail above, the Veteran was rather physically active prior to September 2007, going on several-day hikes, hunting, and skiing, in addition to exercising and walking for several miles each day.  All this evidence weighs against entitlement to TDIU prior to September 16, 2007.  Although the Veteran stated at the October 2002 VA examination that he was unemployed and had not worked since 1994, the evidence does not show unemployability due to his cervical spine disability at this time, but rather weighs against such a finding, for the foregoing reasons.  Indeed, according to the work history the Veteran provided in his SSA application materials, he worked 8 hours per day, 6 days per week, from late 2001 to July 2006. 


In sum, resolving reasonable doubt in favor of the claim, entitlement to TDIU is granted as of September 16, 2007.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

ORDER

Entitlement to an initial rating greater than 30 percent for degenerative disc and joint disease of the cervical spine from May 11, 2001 to June 3, 2008, inclusive, is denied.

Entitlement to an initial rating of 30 percent, but no higher, for degenerative disc and joint disease of the cervical spine is granted, from June 4, 2008 to November 12, 2012, inclusive. 

Entitlement to an initial rating greater than 30 percent for degenerative disc and joint disease of the cervical spine from November 13, 2012, forward is denied. 

Entitlement to a separate, 20 percent rating, but no higher, for radiculopathy of the right upper extremity is granted, effective November 19, 2007. 

Entitlement to a separate, 20 percent rating, but no higher, for radiculopathy of the left upper extremity is granted, effective November 19, 2007. 

Entitlement to a total disability rating based on individual unemployability is granted effective September 16, 2007.


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


